DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160357310 A1 (Wang; Haisheng et al.)
 
    PNG
    media_image1.png
    367
    308
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    281
    484
    media_image3.png
    Greyscale

Per claim 1, Wang teaches an array substrate [12], comprising: a gate layer [24], a first insulating layer [14], a channel layer [15], a source-drain layer [25,26], a second insulating layer [17], and a common electrode layer that are sequentially stacked [23], the second insulating layer comprising via holes formed therein [21], wherein the source-drain layer comprises a plurality of sources [25], a plurality of drains [26], a plurality of data lines [see figure 1b]  and a plurality of common electrode signal lines [11], wherein the common electrode signal line comprises a plurality of common electrode signal line segments [see figure 4], each of the common electrode signal line segments passing through at least one sub-pixel row [see figures 4 and 5], and each of the common electrode signal line segments being connected to the common electrode layer through the via hole [see figure 4].
Per claim 14, Wang teaches the array substrate according to claim 1, wherein the via holes are all disposed in first strip-shaped areas [the strip shaped areas are the rows and the vias are formed within the rows].  
Per claim 15, Wang teaches the array substrate according to claim 1, wherein a drain of a sub-pixel in the sub-pixel row is connected to a pixel electrode [20], and all pixel electrodes on the array substrate are equal in area [see figure 1b].  
Per claim 16, Wang teaches the array substrate according to claim 1, wherein the common electrode layer comprises a plurality of common electrodes arranged in an array [see figure 4].  
Per claim 17, Wang teaches the array substrate according to claim 1, wherein a second strip-shaped area passing through any sub-pixel row [top quarter and bottom quarter of the matrix rows] comprises a first gap [gap between the middle of the row and the top strip area] and a second gap [gap between the middle of the row and the bottom strip area], an angle being formed between the first gap and the second gap [angle is 180 degrees].  
Per claim 18, Wang teaches the array substrate according to claim 1, wherein a material of the common electrode layer comprises a light-transmitting material [inherent in order to view the image, see figure 1b].



Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 2, Wang teaches the array substrate according to claim 1.  The prior art in combination with the limitations of claim 1 above does not teach a plurality of pixel units arranged in an array, wherein each of the pixel units comprises a plurality of sub-pixels of different colors, a first strip-shaped area is between adjacent two sub-pixel rows, and a second strip-shaped area is between adjacent two sub-pixel columns; each of the data lines comprises a plurality of row extension connection units and a plurality of column extension connection units, one column extension connection unit being connected between every two row extension connection units, wherein the plurality of column extension connection units comprises a plurality of first column extension connection units and a plurality of second column extension connection units, a first end of any row extension connection unit being connected to one of the first column extension connection units, and a second end of the any row extension connection unit being connected to one of the second column extension connection units; the plurality of row extension connection units in a same data line are respectively disposed in a plurality of first strip-shaped areas between a same group of sub-pixel columns, each group of sub- pixel columns comprising at least one sub-pixel column; the plurality of first column extension connection units in a same data line are all disposed in a same second strip-shaped area; and the plurality of the second column extension connection units in a same data line are disposed in another second strip-shaped area, each of the column extension connection units passing through one sub-pixel row; and the plurality of common electrode signal line segments are all disposed in the second strip- shaped areas, each of the common electrode signal line segments passes through one sub-pixel row, and the common electrode signal line segments and the column extension connection units are disposed alternately in a plurality of second strip-shaped areas between sub-pixels in a same sub- pixel row.
Per claim 3, Wang teaches the array substrate according to claim 1.  The prior art in combination with the limitations of claim 1 does not teach the gate layer comprises a plurality of gate lines and a plurality of gates, two of the gate lines being disposed side by side in a same first strip- shaped area, and the gate line extending in an extending direction of the first strip-shaped area; and for any pixel unit in any row, a gate of a first sub-pixel in the pixel unit is connected to one of a first gate line and a second gate line, and a gate of a second sub-pixel in the pixel unit is connected to the other one of the first gate line and the second gate line; and gates of third sub-pixels in two pixel units adjacent to the pixel unit are respectively connected to the first gate line and the second gate line, wherein the first gate line is disposed on an upper side of the any pixel unit and is adjacent to the any pixel unit, and the second gate line is disposed on a lower side of the any pixel unit and is adjacent to the any pixel unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871